Citation Nr: 1443133	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  13-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1943 to January 1946.  His awards and decorations include a Silver Star and Bronze Star medal for service during World War II.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The file was later transferred to the RO in St. Petersburg, Florida.

In December 2013, the Board remanded the Veteran's case to the RO to comply with his request to testify during a hearing before a Veterans Law Judge.  He was scheduled for such a hearing in August 2014, but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  See 38 C.F.R. § 20.700 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a diagnosed nightmare disorder that cannot be dissociated from his active military service; he does not have PTSD or another diagnosed psychiatric disability.

2.  The evidence of record preponderates against a finding that the Veteran has a low back disorder, including generalized degenerative disk disease with spondylosis and spinal stenosis, that had its clinical onset in or is otherwise related to his active service; and, arthritis was not manifested to a compensable degree within one year of his discharge from active service.

3.  The Veteran does not have a current tinnitus disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a nightmare disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in January and February 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The January 2011 letter provided appropriate notice, including as to how VA assigns an appropriate disability rating or effective date, curing any timing defect.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Some of the Veteran's service treatment records and personnel records are unavailable.  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
A January 2011 memorandum documented the RO's efforts to obtain the Veteran's service treatment and personnel records, including multiple requests to the service department and Personnel Information Exchange System (PIES).  Some service treatment records were obtained.  The Veteran was also asked to submit records in his possession.

VA and non-VA medical records have been obtained, to the extent available.  A review of the Veteran's Virtual VA electronic file reflects VA outpatient records, dated from February to April 2013, regarding a nightmare disorder, that were not initially considered by the AOJ.  Given the Board's determination herein, that grants service connection for a nightmare disorder, the Veteran is not prejudiced by the Board's initial review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013.

Further, in April 2011, the Veteran was afforded VA audiology, spine, and mental disorders, examinations.  The April 2011 reports are adequate because the examiners reviewed the accurate history, provided clinical findings and diagnoses, and offered definitive opinions with rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The purpose of the Board's December 2013 remand was to comply with the Veteran's request to testify during a hearing before a Veterans Law Judge.  There was substantial compliance with the Board's remand, as he was scheduled for such a hearing in August 2014.  As noted above, he failed to report and did not request that the hearing be rescheduled. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Legal Criteria

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Certain chronic diseases, including psychoses and arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

A service connection claim must be accompanied by evidence establishing that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Regarding evidentiary standards, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Moreover, although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, a veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic, psychiatric, and audiologic, pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Acquired Psychiatric Disorder, including PTSD

The record shows that, in June 1958, the Veteran claimed service connection for a nervous condition/shell shock in 1944-1945 during the Battle of the Bulge in Saarland.  There is no indication that the RO adjudicated this claim.

In December 2010, the Veteran submitted a new claim of service connection for a psychiatric disorder, including PTSD.  In written statements in support of his claim, including in March 2011, the Veteran explained that he was constantly reminded of combat and the men lost in his squad.  He had combat-related nightmares and flashbacks and became emotionally distraught when talking about events that he participated in as a combat infantryman.

Thus, the Veteran contends that service connection is warranted for a psychiatric disorder including PTSD.

Prior to July 13, 2010, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the American Psychiatric Association (2013) Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V) and be supported by the findings of a medical examiner.  See e.g., 38 C.F.R. § 4.125(a) (2013). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2013).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2013).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See YR v. West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is not limited to service department records and can be obtained from any source); see also Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran asserts that he was exposed to varied combat situations during his time as an infantryman in the Battle of the Bulge during World War II.  His awards and decorations include a Silver Star and Bronze Star Medal, and he was inducted into the French Legion of Honor, according to a February 2011 letter from the French General Counsul.  The Veteran also submitted several pages of a book he evidently published in 2010 about his World War II experiences.  The Board has no doubt that the Veteran was exposed to multiple combat experiences during his active military service.

Furthermore, the Veteran has a diagnosed nightmare disorder associated with his combat experience, for which service connection will be granted.  In doing so, it is noted that a psychiatric disability was not indicated on separation from service.  Nevertheless, there was in-service exposure to stressful events and credible lay statements establishing continuing symptomatology.  Although an April 2011 VA examination did not yield a psychiatric diagnosis, this is otherwise established in the clinical records, showing nightmare disorder.  Indeed, according to March 8, 2013 VA outpatient psychiatry record, the Veteran complained of having "combat nightmares."  The psychiatrist reported that there were no other symptoms indicative of PTSD.  The Veteran had no intrusive thoughts, no reminder avoidance, and no anxiety, irritability, social isolation, emotional numbing, flashbacks or other symptoms.  He just published a book about his war experiences that he found "cathartic."  Upon clinical evaluation, the Axis I diagnosis was a nightmare disorder.

When evaluated by the VA clinic psychiatrist in April 2013, the Veteran reported having occasional nightmares for which he did not want to take prescribed medication at that time.

Here, the available evidence is in equipoise.  The Board has found credible the Veteran's account of exposure to stressful events during his participation in World War II, although when examined for separation, a psychiatric abnormality was  not noted.

In any event, the post-service evidence includes the Veteran's credible statements to the effect that he was having combat-related nightmares.  There is no basis for discrediting such lay evidence.  See Jandreau v. Nicholson, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Although there is no contemporaneous medical evidence of nightmare symptoms in the years immediately following service, there is no affirmative evidence to contradict the Veteran's reports and they are otherwise generally consistent with the evidence of record.  The Board therefore finds that his reports are credible.

The negative medical opinion against the Veteran's claim provided by the nurse practitioner in April 2011 is of low probative value as she essentially ignored the lay evidence of record in reaching her conclusion.  See e.g., Dalton v. Peake, 21 Vet. App. 23, 23 (2007) (to the effect that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)). 

Further, the record also contains the March 2013 findings of a VA psychiatrist, who noted the Veteran's participation in combat, performed a clinical evaluation, and diagnosed him with a nightmare disorder.

In view of the totality of the evidence, including his credible reports, the Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that the Veteran's nightmare disorder is as likely as not related to his period of active military service.  The preponderance of the evidence is against a finding that the Veteran has PTSD or another diagnosed psychiatric disorder related to active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for a nightmare disorder is warranted.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski. 

B. Low Back Disorder

Contentions

The Veteran asserts that he injured his back while carrying a wounded soldier on a litter during World War II.  He reports that he stepped on wet ground and landed on his back and "ever since then [he] suffered chronic pain in [his] back."  See March 2011 statement.  Thus, he maintains that service connection is warranted for a low back disorder.


Facts and Analysis

Service treatment records show that, on January 14, 1944, the Veteran was seen for complaints of back pain.  Treatment included a menthol back rub and having his back strapped.  He was seen again on January 19, 1944, when a note of myalgia (back) was reported.  When examined in January 1946, prior to separation, a musculoskeletal abnormality was not noted.

Post service, private treatment records, dated from 1999 to 2014, show that, in October 1999, the Veteran underwent a lumbar laminectomy.

A December 2010 private magnetic resonance image (MRI) report reflects a history of surgery six years earlier.  Findings included multiple level lower thoracic and lumbar degenerative disc disease with multiple level spinal stenosis, disc herniations, spondylolisthesis, facet arthrosis and foraminal stenosis with neural impingement.

In April 2011, the Veteran underwent VA examination.  The examiner noted the Veteran's January 14, 1944 treatment for a back ache in service.  The Veteran reported that he was carrying a wounded soldier on a litter, when he slipped and fell on the ground, and injured his back.  Treatment included aspirin and having his back strapped.  He was also given a light duty profile.  

The Veteran claimed that, after service, his back pain recurred on strenuous activity that he treated with pain pills and a back corset.  He did not seek medical attention until 1999, 53 years after discharge, when he underwent a lumbar discectomy for low back pain radiating to his right lower extremity.  After the surgery, his low back pain improved until about four years after the surgery, when it recurred without injury and continued to the present.  The examiner noted the results of the December 2010 MRI, discussed above.  Upon clinical evaluation, the diagnosis was lumbar spine generalized severe degenerative disk disease with spondylosis and spinal stenosis by MRI.

The examiner opined that the Veteran's back disorder was less likely as not related to the single incident of back pain sustained during active duty.  According to the examiner, there was no documented medical treatment of back pain until 1999, when the Veteran underwent a lumbar laminectomy, 53 years after discharge from active service.  In the examiner's opinion, the Veteran's current low back pain was at least as likely as not related to his old age of 85 years.

A November 2011 private treatment record shows that the Veteran underwent an unsuccessful attempt at a therapeutic lumbar puncture.

According to a partial January 17, 2012 medical statement from a neurosurgeon to another physician, the Veteran was first seen in 1998 for lumbar problems, and had surgery approximately 10 years earlier, presumably a lumbar laminectomy.  He now developed significant problems in the last month with difficulty arising from a chair and gait problems.  It was noted that, along with neurological problems, the Veteran's X-rays showed advanced lumbar degenerative disc disease and central stenosis.

The Veteran has contended that service connection should be granted for a low back disorder.  Although the post service medical evidence shows that he was diagnosed with generalized severe degenerative disk disease with spondylosis and spinal stenosis, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the first post service evidence of record of a lumbar spine disorder is from 1999, nearly 53 years after the Veteran's separation from active service.  

Moreover, in April 2011, the VA examiner opined that the Veteran's back disorder was less likely as not related to active service and as likely as not related to the Veteran's history of old age of 85 years.  The examiner provided a clear rationale to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  There is no medical opinion of record to contradict the VA examiner's opinion.

The weight of the competent evidence is against a finding of a nexus between the Veteran's current low back disorder and his active service.  As the disorder in question is considered a chronic disease under 38 C.F.R. § 3.309(a) (i.e., "arthritis"), an award of service connection may be warranted solely on the basis of evidence of continuity of symptomatology.

The Veteran's active service treatment records show that he was treated on two occasions for complaints of problems associated with back pain, but a back disorder was not noted during service examination for separation in January 1946.  Moreover, the record is devoid of any report of treatment for a back disorder between the Veteran's discharge from active service in 1946 and 1999, when he underwent a lumbar laminectomy.  In this regard, an extended period of time after service without any manifestations of the claim condition tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, the documented treatment reports of record fail to establish continuity of symptomatology as to generalized degenerative disk disease with spondylosis and spinal stenosis.

The Board recognizes that the mere absence of medical records does not contradict a veteran's statements about symptom history.  See Buchanan v. Nicholson, 451 F.3d. at 1336.  Moreover, the Veteran is competent to describe his observable symptoms, such as back pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has asserted that his back pain has persisted since service, although the record does not show any complaints of post service pain problems until 1999, nearly 53 years after his discharge,  Nor did he apparently mention having a back disability in 1946 during his service examination for separation, and examination of his musculoskeletal system was normal at that time.  Moreover, in 1958 the Veteran raised a claim of service connection for "shell shock."  Notably, he did not seek service connection for a back disorder at that time, or at any time prior to 2010.  If he was experiencing continuous low back symptoms since service, it is reasonable to expect that he would have raised a claim much sooner, as he demonstrated his awareness of the claims process.  For these reasons, his lay statements regarding onset and continuity of back symptoms are not found to be credible and do not constitute probative evidence upon which an allowance may be predicated.  Thus, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.

While the Veteran believes that his low back disorder is due to active service, he is not competent to make a statement of causation that is a medical determination.  Jandreau v. Nicholson, 492 F.3d at 1372; Barr v. Nicholson, 21 Vet. App. at 303.  Indeed, the clinical pathology of back disorders is not readily recognizable by layman.  Even medical professionals rely on diagnostic tools to diagnose degenerative disk disease, spondylosis, and spinal stenosis.

The Veteran's contentions are outweighed by the medical evidence showing that the back problems were first treated in 1999.  The Veteran's contentions as to etiology are not deemed competent and thus are not probative. 

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection a low back disorder, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).	

C.  Tinnitus

Contentions

The Veteran maintains that he was exposed to acoustic trauma while in combat during World War II to which he attributes his currently claimed tinnitus. 

Facts and Analysis

The Veteran's receipt of the Silver Star and Bronze Star medal verify his participation in combat.  The Board has no doubt he was exposed to acoustic trauma during his participation in World War II.

Service treatment records do not describe hearing complaints, nor were such complaints noted when the Veteran was examined prior to discharge in January 1946.

The post service medical evidence does not discuss any complaint of tinnitus.

In April 2011, the Veteran underwent a VA audiology examination.  He gave a history of being an infantryman in World War II, during which he participated in combat for several years.  He reported acoustic trauma from rocket and mortar shells without hearing protection.  The examiner noted that the Veteran "denied any history of tinnitus" and that there was no current complaint of tinnitus.  The VA examiner concluded that the claimed condition of tinnitus did not exist because the Veteran denied any history of tinnitus.

The pertinent evidence, as detailed above, fails to establish a tinnitus disability at any time during the rating period on appeal. 

In the absence of proof of a current disability of a tinnitus disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. at 225.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Id.  In the absence of any competent evidence of a tinnitus disorder, the Board must conclude the Veteran does not currently suffer from such a disability. 

The April 2011 VA examiner specifically found that the Veteran's claimed tinnitus disorder did not exist as he denied a history of having tinnitus.  

Without a diagnosed tinnitus disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Conclusion

The Board recognizes and appreciates the Veteran's admirable and valiant service during World War II.  Service connection for a nightmare disorder is granted.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 507(b); Gilbert.  However, as set forth in detail above, his service connection claims for a low back disorder and tinnitus must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d at 1365.	

ORDER

Service connection for a nightmare disorder is granted.

Service connection for a low back disorder is denied.

Service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


